Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered and are persuasive. Specifically, applicant argues that Glinec does not teach providing second depth imaging content of the intraoral sample from an extraoral depth imaging apparatus; and registering the surface contour imaging content to the second depth imaging content of the intraoral sample using the non-deformable imaging content. See pages 5 and 6. Additionally, applicant amended claim 4 to include the above language.
Therefore, the previous rejection of the claims have been withdrawn. 
Due to applicant’s amendments filed 12/16/2020 the previous rejection of the claims under double patenting, 35 USC 112, 35 USC 102, and 35 USC 103 have been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please amend claim 13 as follows:
13. (Currently Amended) The method according to claim 4, wherein the intraoral sample is an intraoral feature.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 4-13 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “e) providing second depth imaging content of the intraoral sample from an extraoral depth imaging apparatus; f) registering the surface contour imaging content to the second depth imaging content of the intraoral sample using the non-deformable imaging content; wherein optical coherence tomography imaging and surface contour imaging content are obtained and mapped to the same coordinate system using the non-deformable content.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Claims 5-13 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877